Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/30/2021 have been fully considered but they are not persuasive. 
The Applicant argues in part stating that “Kadambe does not disclose an automatic system. Kadambe relates to a system where an operator, i.e., a user, through a controlling means, i.e., a user interface (105) controls or in other ways commands the system. Kadambe thus relates to a system where an operator, i.e., a person, is a part of the operation of controlling the system, i.e., the system is not automatic.”
The Examining division respectfully disagrees. Kadambe states the system is automatic throughout the specification. See Col 1 lines 54-56 “…the present disclosure presents an automatically adaptable Cognitive Networked (collaborative) Electronic Warfare (CNEW) System.” See col. 11 lines 39-55 “To eliminate this need for user input, we use an enhancement to the K-Means algorithm called G-Means. This is done by first automatically selecting a low number for K based on the number of samples in the system. Then K-means clustering is performed on the samples.” Therefore just as stated in the preamble of the instant application’s claims, Kadambe’s system is also considered a system that automatically detects and jams transmission signals. The instant application also shows portions of the system are handled by a user. For example par. 0067 of the instant application states “The information about the target wireless device is presented, more or less extensively dependent on user settings, to the user, through the man-machine-interface display 104.”

 	The Examining division respectfully disagrees. Any memory configured to store data for any amount of time can be equated to “a database.” Caldwell teaches “the CTG 314 may transmit a read request to the DRFM storage module 322 when the ATOA data indicates that pulse creation is to occur and in response receives the I/Q pulse data from the DRFM storage module 322.” (see par. 0031). Caldwell also shows that it can be input for just how long to store the particular signal type when stating “The parameter data may indicate to the DRFM storage module 322, for example, how long to store a particular pulse type (PDW) as well as what parameters to use for countermeasures.” (see 0032). 
	Lastly, the Applicant argues that “Kadambe further fails to disclose systems as in independent claims 1 (from which claims 2-8 depend) and 9 (from which claims 10-12 depend) or methods as in independent claim 13 that involve jamming with a specific waveform and frequency. There is no disclosure in Kadambe that a waveform is selected from a database. Kadambe involves a jamming signal comprising a specific frequency with a specific bandwidth. Kadambe thus only relates to selection of a frequency. Kadambe does not appear to explicitly disclose how the bandwidth is selected.”
	First, the claim does not limit to how a bandwidth is selected from a data base. Caldwell was used to show the determining a type of wave from a database and Kadambe was used for the apparent limitation being argued which is “selecting a waveform and frequency to disturb the determined type, transmit a waveform with a frequency to jam 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464) in view of Caldwell (US 20170293019).

Regarding claim 1, Kadambe discloses that “A method to automatically detect and jam an electromagnetic transmission comprising the following steps: detecting an electromagnetic transmission from an electromagnetic radiating source (Kadambe, in at least col. 2, lines 11-22: Such an apparatus includes one or more sensor units configured to detect radio frequency signals, a signal classifier configured to classify the detected radio frequency signals into a classification, …), selecting a waveform and frequency to disturb the determined type of detected electromagnetic transmission and , transmitting a waveform with a frequency to jam the determined type of detected electromagnetic transmission (Kadambe, in at least Fig. 1 and col. 10, lines 28-44: Returning to FIG. 1, jammer 141 generates a jamming signal using the signal parameters supplied by signal classifier 155, … since the signal classifier 155 of the disclosed system provides these signal parameters, a spot jammer may be employed. The main advantage of the spot jammer is that by limiting its bandwidth to cover only the known signal's bandwidth, … The proposed spot jammer can be built with (a) 40 one or more external antennas that are capable of transmitting a wide range of frequencies, (b) a signal generator that generates a jamming signal with the required center frequency and bandwidth, and (c) an RF amplifier which is responsible for boosting the power to the desired level).”
Kadambe does not expressly disclose that determining a type of the detected electromagnetic transmission by comparing a signature of the detected electromagnetic transmission with signatures from a database.
Caldwell teaches that “determining the type of the received electromagnetic radiation by comparing the signature of the received signal with signatures from a database(Caldwell, in at least Figs. 1 & 3 and [0027]: The PDW generator 310 determines the type of pulse to be generated as a PRF pattern using the pulse properties of the pulse provided from the pulse detector 308. The pulse properties include, for example, pulse width, frequency and amplitude, among others. The pulse detector 308 indicates the pulse properties using a particular codeword of predetermined length; and [0028-0029]; and Fig. 3 and [0023]: Digital Radio Frequency Memory (DRFM) pulse storage module 322).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Caldwell’s teaching in the method or device of Kadambe in order to detect radio frequency signals, a signal classifier configured to classify the detected radio frequency signals into a classification, the classification including at least one known signal type and an unknown signal type, a clustering learning algorithm capable of finding clusters of common signals among the previously seen unknown signals (Abstract).

Regarding claim 2, Caldwell further teaches that “A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the electromagnetic transmission are selected [[4]] from a database (Caldwell, in at least Figs. 1 & 3 and [0027]: The PDW generator 310 determines the type of pulse to be generated as a PRF pattern using the pulse properties of the pulse provided from the pulse detector 308. The pulse properties include, for example, pulse width, frequency and amplitude, among others. The pulse detector 308 indicates the pulse properties using a particular codeword of predetermined length; and [0028-0029]; and Fig. 3 and [0023]: Digital Radio Frequency Memory (DRFM) pulse storage module 322).”

Regarding claim 5, Kadambe further discloses that “A method to detect and jam an electromagnetic transmission according to claim 1, (Kadambe, in at least Fig. 1 and col. 3, lines 37-40: … While signals are being classified, the controller 120 may also activate geolocation module 158 to locate the position of the RF emitters. Once the signal type is determined, the controller 120 activates the SEI module 156).”

Regarding claim 6, Kadambe further discloses that “A method to detect and jam an electromagnetic transmission according to claim 5, wherein the geographic location of the wireless device is determined by measuring the highest received signal power of the electromagnetic transmission (Kadambe, in at least Fig. 2A and col. 5, lines 1-4: … If the energy/power is greater than the threshold, then it is hypothesized that the received data contains a signal. If it is not greater than the threshold, then it is hypothesized that the received signal contains noise only, wherein the highest received signal power would have been identified and its location can be determined by geolocation module 158).”

Regarding claim 8, Kadambe further discloses that “A method to detect and jam an electromagnetic transmission according to claim 1, (Kadambe, in at least Figs. 1, 2A-2B, & 3-4 and col. 2, lines 1-28).”

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464) and Caldwell (US 20170293019) in view of Chen (US 20200136745).

Regarding claim 3, Kadambe and Caldwell disclose the features of claim 1, but do not expressly disclose that A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the electromagnetic transmission are selected so that the frequency is identical to the detected frequency and that the waveform is white noise.
Chen, in the same field of endeavor, teaches that “A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the (Chen, in at least Figs 2A-2C & 6 and [0051], lines 3-13: … the jamming device 600 includes a jamming-signal generating circuit 602 configured to generate a frequency-jamming signal having a center frequency and a bandwidth, a noise generating circuit 604 coupled to the jamming-signal generating circuit 602 and configured to control (modulate) the bandwidth of the frequency-jamming signal, …; and [0053]: … the noise signal can include a narrow-band noise, such as a narrow-band white Gaussian noise).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in the method or device of Kadambe and Caldwell so that a frequency band with predetermined bandwidth can be jammed with Gaussian noise having normal frequency distribution.

Regarding claim 4, Chen further teaches that “A method to detect and jam an electromagnetic transmission according to claim 1, wherein the waveform and frequency to disturb the electromagnetic transmission are selected so that the frequency is identical to the detected frequency and that the waveform is Gaussian noise (Chen, in at least Figs 2A-2C & 6 and [0051], lines 3-13: … the jamming device 600 includes a jamming-signal generating circuit 602 configured to generate a frequency-jamming signal having a center frequency and a bandwidth, a noise generating circuit 604 coupled to the jamming-signal generating circuit 602 and configured to control (modulate) the bandwidth of the frequency-jamming signal, …; and [0053]: … the noise signal can include a narrow-band noise, such as a narrow-band white Gaussian noise).”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464) and Caldwell (US 20170293019) in view of Coleman (US 20130023201).

Regarding claim 7, Kadambe and Caldwell disclose the features of claim 1, but do not expressly disclose that A method to detect and jam an electromagnetic transmission according to claim 1. 
Coleman teaches that “A method to detect and jam an electromagnetic transmission according to claim 1. (Coleman, in at least Fig. 2 and [0068]).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Coleman’s teaching in the method or device of Kadambe and Caldwell in order to allow for frequency data entry (IF, bandwidth, gain, idle time, step frequencies), display signal classification and data logging ([0061]).

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464) and Caldwell (US 20170293019) in view of Ookawa (US 20110063170).

Regarding claim 10, Kadambe and Caldwell disclose the features of claim 9, but do not expressly disclose that A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one antenna.
Ookawa teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one antenna (Ookawa, in at least Abstract: … array antenna).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ookawa’s teaching in the method or device of 

Regarding claim 13, Ookawa further teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 10, wherein system to detect and jam an electromagnetic transmission comprises at least two antennas and that the main lobes of each of the antennas are arranged to not coincide (Ookawa, in at least Fig. 3: there are three lobes that do not coincide).”

Regarding claim 14, Ookawa further teaches that “A system to detect and jam an electromagnetic transmission according to claim 13, wherein system to detect and jam an electromagnetic transmission comprises three antennas and that the main lobes of each of the three antennas are arranged to be perpendicular to each other (Ookawa, in at least Fig. 3: there are three lobes that do not coincide and number of antennas used in generating the lobes is design choice since beam-forming technique can employ more antennas to for a lobe that has more transmit power).”

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambe (US 8494464) and Caldwell (US 20170293019) in view of Holzheimer (US 20140035781).

Regarding claim 11, Kadambe and Caldwell disclose the features of claim 9, but do not expressly disclose that A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one D-dot sensor.
Holzheimer teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 9, wherein the means to detect electromagnetic radiation is at least one D-dot sensor (Holzheimer, in at least [0005], lines 2-8: … a radio frequency (RF) antenna comprises an array of impulse sensors to detect RF signals within a predetermined frequency range propagating in a surrounding environment, the array of impulse sensors arranged in a fixed configuration to provide multiple different polarizations and having at least one B-dot sensor or at least one D-dot sensor).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Holzheimer’s teaching in the method or device of Kadambe and Caldwell so that a multi-polarization RF antenna including an array of impulse sensors for use in detecting RF signals in a predetermined frequency range propagating in a surrounding environment, the array of impulse sensors arranged in a fixed configuration to provide multiple different polarizations ([0006]).

Regarding claim 12, Holzheimer further teaches that “A system for detecting and jamming an electromagnetic transmission according to claim 9. wherein the means to detect electromagnetic radiation is at least one B-dot sensor (Holzheimer, in at least [0005], lines 2-8: … a radio frequency (RF) antenna comprises an array of impulse sensors to detect RF signals within a predetermined frequency range propagating in a surrounding environment, the array of impulse sensors arranged in a fixed configuration to provide multiple different polarizations and having at least one B-dot sensor or at least one D-dot sensor).”

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Bilodeau/
Primary Examiner, Art Unit 2648